Citation Nr: 9923113	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel






INTRODUCTION

The veteran's active military service extended from February 
1965 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied the 
veteran's attempt to reopen his claim for service connection 
for hearing loss.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The Board denied service connection for hearing loss in 
September 1996. 

3.  No competent medical evidence establishing a relationship 
between the veteran's current hearing loss and the veteran's 
active military service has been received since the September 
1996 Board decision.  

4.  The evidence received since the September 1996 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The September 1996 decision of the Board denying service 
connection for hearing loss is final.  38 U.S.C.A. § 7104(b) 
(West 1991 & Supp. 1999).

2.  Evidence received since the September 1996 Board decision 
denying service connection for hearing loss is not new and 
material, and the veteran's claim for service connection for 
hearing loss has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim has always been that he was subjected to 
noise in the form of gunfire during service and that this 
caused his current hearing loss.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, (West 1991).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998). 

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at the 
time of the last final disallowance of the claim and is not 
merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand."  Evans, 9 Vet. 
App. at 283.  Evidence is "probative" when it "tend[s] to 
prove, or actually prov[es] an issue."  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 
1203 (6TH ED. 1990).  Determining what the "issue at hand" 
in a case is depends on the specified basis or bases for the 
last disallowance of the claim.  Evans, 9 Vet. App. at 284.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the Board when it last denied 
the claim on the merits and the reasons for its denial.  See 
Colvin, 1 Vet. App. at 174 (Material evidence is relevant to 
and probative of the issue at hand).  In this case, the Board 
denied service connection for hearing loss in a September 
1996 decision.  The Board decision became final.  38 U.S.C.A. 
§ 7104(b) (West 1991).  The "issue at hand" in this case is 
whether hearing loss was incurred during the veteran's active 
military service.  In order for the veteran's claim to be 
reopened, evidence must have been presented, or secured, 
since the September 1996 Board decision on the merits which 
is relevant to, and probative of, this issue.

The evidence of record at the time of the September 1996 
Board decision which was relevant to the veteran's claim for 
service connection for hearing loss was comprised of the 
veteran's service medical records and private audiology 
reports received at the RO in February 1994.

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports and 
treatment records.  The service medical records do not 
contain any indication of any complaints, or diagnoses, of 
hearing loss during service.  On entrance examination the 
veteran's hearing was noted to be normal.  On separation 
examination in January 1968, an audiological evaluation was 
conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

0
LEFT
5
0
5

10

Because the threshold for normal hearing is from 0 to 20 dB, 
with higher threshold levels indicating a degree of hearing 
loss, these results show that the veteran had normal hearing 
on separation from active service.  See, Hensley v. Brown 5 
Vet. App. 155, 157 (1993).

In February 1994 the veteran submitted a copy of private 
audiograms which were conducted for his employment.  The 
summary form noted that the veteran had been exposed to 
gunfire while in the military.  However this form also noted 
that the veteran was exposed to noise at his job with 
"PLEXCO."  The first audiogram results were dated 1982.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
20
LEFT
15
20
15
30
40

The pure tone thresholds, in decibels, at 6,000 Hertz were 25 
in both ears.  The Board notes that these results reveal 
hearing loss in both ears.  Subsequent audiograms for the 
veteran's employment were conducted in 1990, 1992, and 1993.  
These subsequent audiograms revealed progressively worse 
hearing loss.  

In the September 1996 decision the Board denied service 
connection for hearing loss on the basis that the veteran did 
not submit a well grounded claim.  Specifically, the veteran 
had submitted no evidence of hearing loss during service and 
had not submitted evidence to link his current hearing loss 
to his military service.  

In this case the evidence submitted since the September 1996 
RO decision that refers to the veteran's hearing loss 
includes: a December 1996 letter from a private audiologist 
and June 1997 letter from the veteran's employer.  The Board 
concludes that this evidence is new because it was not before 
the Board when it denied service connection for hearing loss 
in September 1996.  Although "new," this evidence is not 
"material" because it is not relevant or probative of the 
issue at hand, namely whether the veteran's current hearing 
loss is related to his military service.  

The December 1996 letter from the private audiologist 
indicates that the veteran has had his hearing evaluated 
since 1982 because of his employment at PLEXCO.  The 
audiologist stated that the veteran had been monitored since 
his employment began.  The audiologist states that the 
veteran had hearing loss in 1982 and had had only "slight 
change in his hearing level commensurate with his age."  The 
audiologist also stated that "it appears that he had 
sustained hearing damage perhaps while in the military.  
Hearing test results either before his induction into the 
military or immediately upon dismissal from military service 
would confirm whereto or not hearing damage was incurred 
while in service."  The Board notes that this is not a nexus 
opinion linking the veteran's current hearing loss to 
service; rather it indicates that the service medical records 
should be checked for hearing loss.  As noted above, the 
veteran's service medical records were of record at the time 
of the 1996 Board decision and revealed that the veteran had 
normal hearing on entrance and separation from service.  

The June 1997 letter from the veteran's employer also 
contains copies of attached "E-mail" correspondence with 
the same audiologist who submitted the December 1996 letter.  
This correspondence indicates that the veteran's current 
hearing loss is not related to his current employment, but 
also indicates that the veteran's "pattern of hearing loss 
is not consistent with noise induced hearing loss."  The 
Board notes that, rather than providing a nexus to service, 
this letter tends to disprove the veteran's claim that noise 
during service caused his hearing loss.  

The veteran's assertions are not competent to establish that 
he incurred hearing loss as a result of noise exposure during 
his active service.  While lay testimony is competent to 
establish the occurrence of an injury, it is not competent to 
provide a medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108); 
Chavarria v. Brown, 5 Vet. App. 468 (1993) (an appellant's 
own recitations of his medical history does not constitute 
new and material evidence sufficient to reopen his claim when 
this account has already been rejected by the VA).  Moreover, 
the veteran's assertions are actually refuted by the evidence 
that he has submitted in an attempt to reopen his claim. 

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the September 1996 
Board decision is not new and material and does not provide 
the required evidentiary basis to reopen the veteran's claim.  
The prior denial of service connection for hearing loss 
remains final.  See Colvin, 1 Vet. App. 171; 38 U.S.C.A. 
§§ 5108, 7104(b), 7105(c) (West 1991); 38 C.F.R. § 3.156 
(1998).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a psychiatric disorder to include a 
stomach disorder but which would, if submitted,  be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Epps v. Brown, 9 
Vet. App. 341 (1996).  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).





	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection hearing loss, 
that benefit remains denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

